         Case 1:20-cv-11677-FDS Document 31 Filed 09/11/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


RICHARD YOHN,

                 Plaintiff,                        Civil Action No. 1:20-cv-11677-ADB
v.

C.R. BARD, INC., BARD PERIPHERAL
VASCULAR, INC., AND McKESSON
CORPORATION

                 Defendants.


                    STIPULATION TO DISMISS CLAIMS AGAINST
                  McKESSON CORPORATION WITHOUT PREJUDICE

       Plaintiff Richard Yohn and Defendants C. R. Bard, Inc., Bard Peripheral Vascular, Inc.,

and McKesson Corporation stipulate that pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, the Complaint and all causes of action against Defendant McKesson Corporation

are dismissed without prejudice, with each party to bear its own costs and fees.

       DATED this 11th day of September, 2020.



 /s/ Steven S. Schulte                          /s/ Matthew E. Brown
 Steven S. Schulte                              Matthew E. Brown
 Texas Bar No. 24051306                         Jennifer G. Roma
 (PHV forthcoming)                              Nelson Mullins Riley & Scarborough, LLP
 Fears Nachawati, PLLC                          One Post Office Square, 30th Floor
 5473 Blair Road                                Boston, MA 02109
 Dallas, TX 75231                               T 617.217.4700
 T 214.890.0711                                 F 617.217.4710
 F 214.890.0712                                 matt.brown@nelsonmullins.com
 schulte@fnlawfirm.com                          jennifer.roma@nelsonmullins.com

 Counsel for Plaintiff                          Attorneys for Defendants C. R. Bard, Inc., Bard
                                                Peripheral Vascular, Inc. and McKesson
                                                Corporation
         Case 1:20-cv-11677-FDS Document 31 Filed 09/11/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on this date.

Dated: September 11, 2020                            /s/ Matthew E. Brown
                                                     Matthew E. Brown
